Citation Nr: 1007458	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-32 572	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for ulcerative colitis with irritable bowel syndrome 
(IBS) as of September 1, 2007, currently evaluated as 30 
percent disabling.  

2.  Entitlement to restoration of a total disability rating 
based on individual unemployability due to service-connected 
disabilities after September 1, 2007.  

3.  Entitlement to restoration of entitlement to Dependents' 
Educational Assistance (DEA) under 38 U.S.C. chapter 35 after 
September 1, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's spouse

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to February 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  A February 
2007 rating action proposed to reduce a 60 percent disability 
evaluation for service-connected ulcerative colitis with IBS 
to 10 percent, rated under 38 C.F.R. Part 4, § 4.114, 
Diagnostic Codes 7319 (IBS) and 7323 (ulcerative colitis).  
The Veteran was notified of that rating action by RO letter 
dated in April 2007.  A June 2007 rating decision effectuated 
the proposed reduction effective September 1, 2007. 

The Veteran and her husband testified at a hearing before a 
Decision Review Officer of the RO in February 2008, and 
before the undersigned Acting Veterans Law Judge in a hearing 
at the RO in October 2009.  Transcripts of those hearings are 
on file.  

REMAND

At the time of the June 2007 reduction the Veteran's other 
service-connected disabilities were a depressive disorder 
with sleep disturbance, rated 30 percent disabling; 
patellofemoral pain syndrome of the left knee, rated 10 
percent disabling; patellofemoral pain syndrome of the right 
knee, rated 10 percent disabling; and hypothyroidism with 
anemia, rated 10 percent disabling.  This rating action 
resulted in a reduction of the combined disability rating 
from 80 percent to 60 percent, effective September 1, 2007.  
Thus, the Veteran no longer met the schedular requirements 
under 38 C.F.R. § 4.16(a) for a TDIU rating and, absent a 
TDIU rating she no longer met the requirements for DEA under 
38 U.S.C. chapter 35.  So, the June 2007 rating decision 
terminated those benefits effective September 1, 1007. 

In June 2007 the Veteran filed a Notice of Disagreement 
(NOD) with the discontinuance of a TDIU rating and DEA under 
38 U.S.C.A. chapter 35.  An appeal as to those issues was 
perfected.  

Subsequently, a February 2008 rating decision granted an 
increase in the service-connected ulcerative colitis with IBS 
to 30 percent, effective September 1, 2007.  This resulted in 
a combined disability rating of 70 percent, effective 
September 1, 2007.  Thus, the Veteran still did not meet the 
schedular requirements under 38 C.F.R. § 4.16(a) for a TDIU 
rating and, absent a TDIU rating, she still did not meet the 
requirements for DEA under 38 U.S.C. chapter 35.  

A June 2008 rating decision granted service connection for 
hemorrhoids and assigned an initial noncompensable 
disability rating.  The 10 percent rating for hypothyroidism 
was increased to 30 percent, effective February 19, 2008, 
but a separate noncompensable rating for anemia was 
continued.  Service connection for a liver disorder, claimed 
as secondary to service-connected ulcerative colitis with 
IBS was denied.  See 38 C.F.R. § 4.114, Diagnostic Code 
7323, a liver abscess is listed as an example of a serious 
complication of ulcerative colitis for a 100 percent rating.  
Also, service connection for a urinary tract infection 
remained denied because new and material evidence had not 
been submitted.  

The increase from 10 percent to 30 percent for service-
connected hypothyroidism reportedly resulted in an increased 
in the combined disability rating, under 38 C.F.R. § 4.25, 
from 60 percent, from September 1, 2007, to a combined 
disability rating of 70 percent, effective February 19, 
2008.  However, a corrective rating decision of August 2008 
noted that the combined disability rating of 70 percent was 
actually effective September 1, 2007 (and not February 19, 
2008).  Nevertheless, the Veteran continued not to meet the 
criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  Also, 
a July 2009 rating decision confirmed and continued the 
noncompensable rating for service-connected anemia.  

The Veteran testified at a hearing before the Board that she 
had been awarded disability benefits from the Social Security 
Administration (SSA) in 2000 for her service-connected 
ulcerative colitis with IBS and her service-connected 
psychiatric disorder.  See page 10 of the transcript of that 
hearing.  The SSA records are not on file.  See Baker v. 
West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist 
includes obtaining SSA records when a veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence).  

However, the Board also notes that following the June 2007 
NOD, the Veteran's representative submitted VA Form 21-4138, 
Statement in Support of Claim, dated and received in July 
2007.  That document states that "This letter is submitted 
in support of the NOD that was filed on 6/28/07.  Enclosed is 
a progress note from CTVHCS dated 7/17/07 which states that 
my ulcerative colitis is not in remission."  The attached 
progress note did in fact address the severity of the 
Veteran's service-connected ulcerative colitis with IBS.  

Much of the testimony of the Veteran and her husband 
addressed the severity of the service-connected ulcerative 
colitis.  It was a putative lessening of the severity of that 
disorder that led to the termination of the TDIU rating and 
eligibility for DEA benefits.  However, the matter of the 
propriety of the reduction of the 60 percent rating for 
ulcerative colitis with IBS has not been addressed in a 
Statement of the Case.  

In this regard, in Robinson v. Shinseki, 557 F.3d 1355, 1362 
(Fed. Cir. 2009) the Federal Circuit held that in direct 
appeals, all filings must be read in a 'liberal manner' 
whether or not a veteran is represented.  Duty to 
sympathetically read a pro se pleading applies to any 
pleading dealing with VA benefits and not just to "claims" 
for VA benefits.  Support for this can be found in 38 C.F.R. 
§ 20.202 which provides in part that as to substantive 
appeals (and analogously as to NODs) "[t]he Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal []."  VA has 
a duty to sympathetically read a pleadings and filings to 
determine what claims have been raised.  See Szemraj v. 
Principi, 357 F.3d 1370 (Fed.Cir. 2004).  See also Collaro v. 
West, 136 F.3d 1304, 1309 (Fed.Cir. 1998) ("If [the 
appellant] had been less chronically schizophrenic, and if he 
[had the benefit of sophisticated legal counsel], we might 
expect more from him [in his NOD].").

Here, based on the record as a whole as it existed at the 
time, a liberal interpretation of the July 2007 VA Form 21-
4138 can only lead to the conclusion that the Veteran 
intended to appeal the reduction of her 60 percent schedular 
rating for ulcerative colitis with IBS.  If this issue were 
not part of the present appeal, it appears that there would 
be no basis upon which the Veteran could prevail in her 
appeal of the other issues of restoration of a TDIU rating 
and restoration of DEA benefits.  

By filing an NOD, the Veteran has initiated appellate review 
of the issue of the propriety of the schedular reduction from 
60 percent to 30 percent for her service-connected ulcerative 
colitis with IBS (which was the predicate for the RO actions 
leading to the other two issues which have been developed for 
appellate consideration).  The next step in the appellate 
process is for the RO to issue to the Veteran an SOC.  See 38 
C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  Consequently, this matter must be remanded to 
the RO for the issuance of a SOC.  The Board emphasizes, 
however, that to obtain appellate review of an issue not 
currently in appellate status, an appeal must be perfected by 
filing a substantive appeal, i.e., VA Form 9 or equivalent.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2009).  

Because any determination as to the propriety of the 
reduction of the 60 percent schedular rating will possibly 
have an outcome determinative effect on the issues of the 
propriety of the termination of the TDIU rating and 
termination of entitlement to DEA benefits, these latter two 
issues must be deferred.  

Also, at the February 2008 DRO hearing the Veteran testified 
that the VA examinations used for the reduction of the 60 
percent rating for ulcerative colitis with IBS were 
incomplete.  See page 2 of that transcript.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the records 
relative to the SSA's 2000 grant of 
disability benefits.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file. 

2.  The RO should schedule the Veteran for 
a gastrointestinal VA examination to 
determine the current level of impairment 
due to the service-connected ulcerative 
colitis with IBS.  

The claim folders must be made available 
to the examiner for review. 

All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  If an examination 
form is used to guide the examination, the 
submitted examination report should 
include the questions to which answers are 
provided.

The examiner is asked to address whether 
the Veteran's impairment is severe; with 
numerous attacks a year and malnutrition 
and whether her health is only fair during 
remissions.  Also, the examiner should 
indicate whether, if the Veteran has 
malnutrition, it is severe.  Also, it 
should be indicated whether the Veteran 
had anemia, general debility, or serious 
complications, e.g., liver abscess. 

3.  The RO should also schedule the 
Veteran for a VA examination to assess the 
severity of the service-connected 
disabilities and their impact upon the 
Veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner should opine as to the impact of 
the service connected disabilities on the 
Veteran's ability to work. 

It is absolutely imperative that the 
examiner have access to and reviews the 
claims folder for the Veteran's pertinent 
medical history.  

4.  The RO should readjudicate the claim 
for restoration of a 60 percent disability 
rating for ulcerative colitis with IBS as 
of September 1, 2007, currently evaluated 
as 30 percent disabling, to including such 
entitlement on an extraschedular basis. 
The RO should also adjudicate the claim 
for restoration of a TDIU rating on an 
extraschedular basis.  

5.  Then, the RO should issue to the 
Veteran and her representative an SOC 
addressing the claim for restoration of a 
60 percent schedular disability rating for 
her service-connected ulcerative colitis 
with IBS.  Along with the SOC, furnish to 
the Veteran a VA Form 9 (Appeal to Board 
of Veterans' Appeals), and afford her the 
applicable time period for perfecting an 
appeal as to this issue.  

The Veteran and her representative are 
hereby reminded that appellate 
consideration of the matters identified 
above may be obtained only if a timely 
appeal is perfected.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


